                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ANDREW NUNEZ,
                        Plaintiffs,
vs.                                                                   2:19-cv-00063-KG-LF


NEW MEXICO CORRECTIONS DEPARTMENT,
an agency of the State of New Mexico,
CORRECTIONAL PROPERTIES TRUST,
a Florida based real estate investment trust,
GEO CORRECTIONS AND DETENTION, LLC,
a foreign limited liability company,
GREGG MARCANTEL, a former Secretary of
New Mexico Corrections Department,
DAVID JABLONSKI, Secretary of New Mexico
Corrections Department,
RAYMOND SMITH, Warden of Lea County
Correctional Facility,
ROSE BOBCHACK, Director of Probation and Parole
Division of New Mexico Corrections Department,
JANE DOE, classifications officer for New Mexico
Corrections Department, and
JOHN DOE, classifications officer for the Lea County
Correctional Facility, in their individual and official capacities,
                        Defendants.

                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

September 24, 2019. Doc. 36. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. Id. at 4.
Objections were due no later than October 11, 2019. 1 To date, the parties have not filed any

objections, and there is nothing in the record indicating that the proposed findings were not

delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               36) are ADOPTED;

       2.      Plaintiff Andrew Nunez’s complaint is dismissed with prejudice.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE




1
 Three days are added to the deadline if service is by mailing to a person’s last known address.
Because the Proposed Findings and Recommended Disposition was mailed to Andrew Nunez, he
had three additional days in which to file any objections.
                                                2
